 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    JACQUELINE STEINMETZ,                                   Case No. 2:19-cv-00067-APG-GWF
 8                                          Plaintiff,
             v.                                                            ORDER
 9
      AMERICA HONDA FINANCE, et al.,
10
                                         Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion for Leave to File Sur-reply (ECF Nos.
13   67, 68), filed on April 29, 2019.
14          Plaintiff requests leave to file a five page sur-reply to address new evidence introduced by
15   Defendant Experience Information Solutions, Inc. in its reply in support of its motion to stay and
16   for a protective order. ECF Nos. 65, 66. A party is permitted to file a sur-reply only by leave of
17   court and motions for leave to file a sur-reply are discouraged. See LR 7-2(b). The Court may
18   grant leave to file a sur-reply if new matters are raised for the first time in the reply to which a
19   party would otherwise be unable to respond. See United States v. Ormat Indus., Ltd, 2016 WL
20   1298119, at *6 (D. Nev. Apr. 1, 2016). The Court finds good cause to grant Plaintiff’s request.
21   Accordingly,
22          IT IS HEREBY ORDERED that Plaintiff’s Motions for Leave to File Sur-reply (ECF
23   Nos. 67, 68) are granted.
24          Dated this 1st day of May, 2019.
25

26
                                                             GEORGE FOLEY, JR.
27                                                           UNITED STATES MAGISTRATE JUDGE
28
                                                         1
